NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DONALD E. WILSON, DOC #T51531,   )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3894
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 23, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Wayne S.
Timmerman, Senior Judge.

Donald E. Wilson, pro se.



PER CURIAM.


             Affirmed.


CASANUEVA, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.